Where a willful violation of an order of support is found, the determination as to what sanction to impose lies within the Family Court’s discretion (see Matter of Gorsky v Kessler, 79 AD3d 746, 747 [2010]; Matter of Commissioner of Social Servs. v Rosen, 289 AD2d 487, 489 [2001]). Here, upon confirming the Support Magistrate’s finding that the father willfully violated a prior order of support, the Family Court did not improvidently exercise its discretion in allowing the father to purge his sentence of incarceration by posting an undertaking in the sum of only $3,000 with the support collection unit by a date certain (see Provencal-Dayle v Dayle, 50 AD3d 502, 503 [2008]; Matter of Russo v Goldbaum, 215 AD2d 763, 764 [1995]).
*1247The mother’s remaining contentions are without merit. Covello, J.E, Hall, Lott and Cohen, JJ., concur.